Exhibit 10.1

EXECUTION VERSION

AIRCASTLE LIMITED

$500,000,000 6.25% Senior Notes due 2019

REGISTRATION RIGHTS AGREEMENT

November 30, 2012

J.P. Morgan Securities LLC

Citigroup Global Markets Inc.

Goldman, Sachs & Co.

RBC Capital Markets, LLC

As Representatives of the Initial Purchasers

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, NY 10179

Ladies and Gentlemen:

This Registration Rights Agreement (this “Agreement”) is dated as of
November 30, 2012, among Aircastle Limited, a company incorporated under the
laws of Bermuda (the “Company”) and J.P. Morgan Securities LLC, Citigroup Global
Markets Inc., Goldman, Sachs & Co. and RBC Capital Markets LLC, as
representatives (the “Representatives”) of the several Initial Purchasers (the
“Initial Purchasers”) named in Schedule I-A to the Purchase Agreement (as
defined below). This Agreement is entered into in connection with the Purchase
Agreement, dated as of November 27, 2012, among the Company and the
Representatives (the “Purchase Agreement”), which provides for, among other
things, the issuance and sale by the Company to the Initial Purchasers of
$500,000,000 aggregate principal amount of 6.25% Senior Notes due 2019 (the
“Securities”) (the “Initial Placement”). To induce the Initial Purchasers to
enter into the Purchase Agreement and to satisfy a condition to your obligations
thereunder, the Company agrees with you for your benefit and the benefit of the
holders from time to time of the Securities (including the Initial Purchasers)
(each a “Holder” and, collectively, the “Holders”), as follows:

1. Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:

“Affiliate” shall have the meaning specified in Rule 405 under the Securities
Act and the terms “controlling” and “controlled” shall have meanings correlative
thereto.

“broker-dealer” shall mean any broker or dealer registered as such under the
Exchange Act.



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

“Closing Date” shall mean the date of the first issuance of the Securities.

“Commission” shall mean the Securities and Exchange Commission.

“Company” shall have the meaning ascribed to it in the preamble hereto.

“Deferral Period” shall have the meaning indicated in Section 4(k)(ii) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Exchange Offer Registration Period” shall mean the period of 180 days following
the consummation of each Registered Exchange Offer, exclusive of any period
during which any stop order shall be in effect suspending the effectiveness of
the Exchange Offer Registration Statement.

“Exchange Offer Registration Statement” shall mean a registration statement of
the Company on Form S-4 (or, if applicable, another appropriate form under the
Securities Act) with respect to each Registered Exchange Offer, all amendments
and supplements to such registration statement, including post-effective
amendments thereto, in each case including the Prospectus contained therein, all
exhibits thereto and all material incorporated by reference therein, if any.

“Exchanging Dealer” shall mean any Holder (which may include any Initial
Purchaser) that is a broker-dealer and elects to exchange for New Securities any
Securities that it acquired for its own account as a result of market-making
activities or other trading activities (but not directly from the Company or any
Affiliate of the Company) for New Securities.

“Final Memorandum” shall mean the offering memorandum, dated November 27, 2012,
relating to the Securities.

“FINRA Rules” shall mean the Conduct Rules and the By-laws of the Financial
Industry Regulatory Authority, Inc.

“Holder” shall have the meaning set forth in the preamble hereto.

“Indenture” shall mean the Indenture relating to the Securities, dated as of
November 30, 2012, among the Company and Wells Fargo Bank, National Association,
as trustee, as the same may be amended from time to time in accordance with the
terms thereof.

“Initial Placement” shall have the meaning set forth in the preamble hereto.

“Initial Purchasers” shall have the meaning set forth in the preamble hereto.

 

-2-



--------------------------------------------------------------------------------

“Losses” shall have the meaning set forth in Section 6(d) hereof.

“Majority Holders” shall mean, on any date, Holders of a majority of the
aggregate principal amount of the Securities registered under a Registration
Statement.

“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that administer an underwritten offering, if any, under
a Registration Statement.

“New Securities” shall mean debt securities of the Company identical in all
material respects to the Securities (except that the transfer restrictions shall
be modified or eliminated, as appropriate), to be issued under the Indenture in
connection with sales or exchanges effected pursuant to this Agreement.

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Securities or the New Securities covered by such
Registration Statement, and all amendments and supplements thereto, including
any and all exhibits thereto and any information incorporated by reference
therein.

“Purchase Agreement” shall have the meaning set forth in the preamble hereto.

“Registered Exchange Offer” shall mean the proposed offer of the Company to
issue and deliver to the Holders of the Securities that are not prohibited by
any law or policy of the Commission from participating in such offer, in
exchange for the Securities, a like aggregate principal amount of the New
Securities.

“Registration Default Damages” shall have the meaning ascribed to it in
Section 8 hereof.

“Registrable Securities” shall mean (i) Securities other than those that have
been registered under a Registration Statement and (ii) any New Securities
resale of which by the Holder thereof requires compliance with the prospectus
delivery requirements of the Securities Act.

“Registration Default” shall have the meaning set forth in Section 8 hereof.

“Registration Statement” shall mean any Exchange Offer Registration Statement or
Shelf Registration Statement that covers any of the Securities or the New
Securities pursuant to the provisions of this Agreement, any amendments and
supplements to such registration statement, including post-effective amendments
(in each case including the Prospectus contained therein), all exhibits thereto
and all material incorporated by reference therein, if any.

“Representatives” shall have the meaning set forth in the addressee block
hereto.

“Securities” shall have the meaning set forth in the preamble hereto.

 

-3-



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Shelf Registration” shall mean a registration effected pursuant to Section 3
hereof.

“Shelf Registration Period” shall have the meaning set forth in Section 3(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 3 hereof which covers some or
all of the Securities on an appropriate form under Rule 415 under the Securities
Act, or any similar rule that may be adopted by the Commission, amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

“Underwriter” shall mean any underwriter of Securities in connection with an
offering thereof under a Shelf Registration Statement.

2. Registered Exchange Offer.

a. The Company shall prepare and, not later than 180 days following the Closing
Date, shall file with the Commission the Exchange Offer Registration Statement
with respect to the Registered Exchange Offer. The Company shall use its
commercially reasonable efforts to cause the Exchange Offer Registration
Statement to become effective under the Securities Act within 245 days of the
Closing Date.

b. Upon the effectiveness of the Exchange Offer Registration Statement, the
Company shall promptly commence the Registered Exchange Offer, it being the
objective of the Registered Exchange Offer to enable each Holder of eligible and
electing Securities to exchange such Securities for applicable New Securities
(provided that such Holder is not an Affiliate of any Issuer, acquires the
applicable New Securities in the ordinary course of such Holder’s business, has
no arrangements or understandings with any person to participate in the
distribution of the applicable New Securities and is not prohibited by any law
or policy of the Commission from participating in the Registered Exchange Offer)
to trade such applicable New Securities from and after their receipt without any
limitations or restrictions under the Securities Act and without material
restrictions under the securities laws of a substantial proportion of the
several states of the United States.

 

-4-



--------------------------------------------------------------------------------

c. In connection with the Registered Exchange Offer, the Company shall:

(i) cause to be delivered to each Holder a copy of the Prospectus forming part
of the Exchange Offer Registration Statement, together with an appropriate
letter of transmittal and related documents;

(ii) keep each Registered Exchange Offer open for not less than 20 Business Days
(or longer if required by applicable law) after the date notice thereof is
mailed to the Holders;

(iii) use its commercially reasonable efforts to keep the Exchange Offer
Registration Statement continuously effective under the Securities Act,
supplemented and amended as required under the Securities Act, to ensure that it
is available for sales of New Securities by Exchanging Dealers during the
Exchange Offer Registration Period;

(iv) utilize the services of a depositary for the Registered Exchange Offer with
an address in the continental United States of America, which may be the Trustee
or an Affiliate of the Trustee;

(v) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last Business Day on which the
Registered Exchange Offer is open, by sending to the institution specified in
the notice, facsimile transmission or letter received by such time setting forth
the name of such Holder, the principal amount of Securities delivered for
exchange, and a statement that such Holder is withdrawing such Holder’s election
to have such Securities exchanged;

(vi) prior to effectiveness of the Exchange Offer Registration Statement, if
reasonably requested by the Initial Purchasers or required by the Commission,
provide a supplemental letter to the Commission (A) stating that the Company is
conducting the Registered Exchange Offer in reliance on the position of the
Commission in Exxon Capital Holdings Corporation (pub. avail. May 13, 1988), and
Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991); and (B) including a
representation that the Company has not entered into any arrangement or
understanding with any person to distribute the New Securities to be received in
the Registered Exchange Offer and that, to the best of the Company’s information
and belief, each Holder participating in the Registered Exchange Offer is
acquiring such New Securities in the ordinary course of business and has no
arrangement or understanding with any person to participate in the distribution
of such New Securities; and

(vii) comply in all material respects with all applicable laws.

d. As soon as practicable after the close of the Registered Exchange Offer, the
Company shall:

(i) accept for exchange all Securities duly tendered and not validly withdrawn
pursuant to the Registered Exchange Offer in accordance with the terms of the
Exchange Offer Registration Statement and the letter of transmittal;

(ii) deliver to the Trustee for cancellation in accordance with Section 4(s) all
Securities so accepted for exchange; and

 

-5-



--------------------------------------------------------------------------------

(iii) cause the Trustee promptly to authenticate and deliver to each
participating Holder of Securities a principal amount of applicable New
Securities equal to the principal amount of the Securities of such Holder so
accepted for exchange.

e. Each Holder hereby acknowledges and agrees that any broker-dealer and any
such Holder using the Registered Exchange Offer to participate in a distribution
of the applicable New Securities (x) could not under Commission policy as in
effect on the date of this Agreement rely on the position of the Commission in
Exxon Capital Holdings Corporation (pub. avail. May 13, 1988) and Morgan Stanley
and Co., Inc. (pub. avail. June 5, 1991), as interpreted in the Commission’s
letter to Shearman & Sterling dated July 2, 1993 and similar no-action letters;
and (y) must comply with the registration and prospectus delivery requirements
of the Securities Act in connection with any secondary resale transaction, which
must be covered by an effective registration statement containing the selling
security holder information required by Item 507 or 508, as applicable, of
Regulation S-K under the Securities Act if the resales are of New Securities
obtained by such Holder in exchange for Securities acquired by such Holder
directly from the Company or its Affiliates. Accordingly, each Holder
participating in the Registered Exchange Offer shall be required to represent to
the Company that, at the time of the consummation of the Registered Exchange
Offer:

(i) any New Securities to be received by such Holder will be acquired in the
ordinary course of business;

(ii) such Holder will have no arrangement or understanding with any person to
participate in the distribution of the Securities or the New Securities within
the meaning of the Securities Act; and

(iii) such Holder is not an Affiliate of the Company.

f. If any Initial Purchaser determines that it is not eligible to participate in
the Registered Exchange Offer with respect to the exchange of Securities
constituting any portion of an unsold allotment, at the request of such Initial
Purchaser, the Company shall issue and deliver to such Initial Purchaser or the
person purchasing New Securities registered under a Shelf Registration Statement
as contemplated by Section 3 hereof from such Initial Purchaser, in exchange for
such Securities, a like principal amount of New Securities. The Company shall
use its commercially reasonable efforts to cause the CUSIP Service Bureau to
issue the same CUSIP number for such New Securities as for New Securities issued
pursuant to a Registered Exchange Offer.

3. Shelf Registration.

a. If (i) due to any change in law or applicable interpretations thereof by the
Commission’s staff, the Company determines that it is not permitted to effect
the Registered Exchange Offer as contemplated by Section 2 hereof; (ii) for any
other reason the Registered Exchange Offer is not consummated within 305 days of
the date hereof; (iii) any Initial Purchaser so requests with respect to
Securities that are not eligible to be exchanged for New Securities in the
Registered Exchange Offer and that are held by it following consummation of the
Registered Exchange Offer; (iv) any Holder (other than an Initial Purchaser) is
not eligible to

 

-6-



--------------------------------------------------------------------------------

participate in the Registered Exchange Offer; or (v) in the case of any Initial
Purchaser that participates in the Registered Exchange Offer or acquires New
Securities pursuant to Section 2(f) hereof, such Initial Purchaser does not
receive freely tradeable New Securities in exchange for Securities constituting
any portion of an unsold allotment (it being understood that (x) the requirement
that an Initial Purchaser deliver a Prospectus containing the information
required by Item 507 or 508 of Regulation S-K under the Securities Act in
connection with sales of New Securities acquired in exchange for such Securities
shall result in such New Securities being not “freely tradeable”; and (y) the
requirement that an Exchanging Dealer deliver a Prospectus in connection with
sales of New Securities acquired in a Registered Exchange Offer in exchange for
Securities acquired as a result of market-making activities or other trading
activities shall not result in such New Securities being not “freely
tradeable”), the Company shall use its commercially reasonable efforts to effect
a Shelf Registration Statement in accordance with subsection (b) below.

b.(i) The Company shall as promptly as practicable (but in no event more than 60
days after so required or requested pursuant to this Section 3), file with the
Commission and shall use their commercially reasonable efforts to cause to be
declared effective under the Securities Act within 120 days after so required or
requested, a Shelf Registration Statement relating to the offer and sale of the
Securities or the New Securities, as applicable, by the Holders thereof from
time to time in accordance with the methods of distribution elected by such
Holders and set forth in such Shelf Registration Statement; provided, however,
that no Holder (other than an Initial Purchaser) shall be entitled to have the
Securities or New Securities, as applicable, held by it covered by such Shelf
Registration Statement unless such Holder agrees in writing to be bound by all
of the provisions of this Agreement applicable to such Holder; and provided
further, that with respect to New Securities received by an Initial Purchaser in
exchange for Securities constituting any portion of an unsold allotment, the
Company may, if permitted by current interpretations by the Commission’s staff,
file a post-effective amendment to the Exchange Offer Registration Statement
containing the information required by Item 507 or 508 of Regulation S-K, as
applicable, in satisfaction of their obligations under this subsection with
respect thereto, and any such Exchange Offer Registration Statement, as so
amended, shall be referred to herein as, and governed by the provisions herein
applicable to, a Shelf Registration Statement.

(ii) The Company shall use its commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective, supplemented and amended as
required by the Securities Act, in order to permit the Prospectus forming part
thereof to be usable by Holders for a period (the “Shelf Registration Period”)
from the date the Shelf Registration Statement is declared effective by the
Commission until the earlier of (A) the second anniversary of the original
issuance; or (B) the date upon which all of the Securities or New Securities, as
applicable, covered by the Shelf Registration Statement have been sold pursuant
to the Shelf Registration Statement. The Company shall be deemed not to have
used its commercially reasonable efforts to keep the Shelf Registration
Statement effective during the Shelf Registration Period if it voluntarily takes
any action that would result in Holders of Securities covered thereby not being
able to offer and sell such Securities at any time during the Shelf Registration
Period, unless such action is (x) required by applicable law or otherwise
undertaken by the Company in good faith and for valid business reasons (not
including avoidance of the Company’s obligations hereunder), including the
acquisition or divestiture of assets, and (y) permitted pursuant to
Section 4(k)(ii) hereof.

 

-7-



--------------------------------------------------------------------------------

(iii) The Company shall cause the Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, (A) to comply
in all material respects with the applicable requirements of the Securities Act;
and (B) not to contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

4. Additional Registration Procedures. In connection with any Shelf Registration
Statement and, to the extent applicable, any Exchange Offer Registration
Statement, the following provisions shall apply.

a. The Company shall:

(i) furnish to each Initial Purchaser not less than three Business Days prior to
the filing thereof with the Commission, a copy of any Exchange Offer
Registration Statement and any Shelf Registration Statement, and each amendment
thereof and each amendment or supplement, if any, to the Prospectus included
therein (including all documents incorporated by reference therein after the
initial filing, if any) and shall use their commercially reasonable efforts to
reflect in each such document, when so filed with the Commission, such comments
as the Representatives and their counsel reasonably propose;

(ii) include the information set forth in Annex A hereto on the facing page of
the Exchange Offer Registration Statement, in Annex B hereto in the forepart of
the Exchange Offer Registration Statement in a section setting forth details of
each Registered Exchange Offer, in Annex C hereto in the underwriting or plan of
distribution section of the Prospectus contained in the Exchange Offer
Registration Statement, and in Annex D hereto in the letter of transmittal
delivered pursuant to the Registered Exchange Offer;

(iii) if requested by an Initial Purchaser, include the information required by
Item 507 or 508 of Regulation S-K, as applicable, in the Prospectus contained in
the Exchange Offer Registration Statement; and

(iv) in the case of a Shelf Registration Statement, include the names of the
Holders that propose to sell Securities pursuant to the Shelf Registration
Statement as selling security holders.

b. The Company shall ensure that:

(i) any Registration Statement and any amendment thereto and any Prospectus
forming part thereof and any amendment or supplement thereto complies in all
material respects with the Securities Act; and

(ii) any Registration Statement and any amendment thereto does not, when it
becomes effective, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

 

-8-



--------------------------------------------------------------------------------

c. The Company shall advise the Representatives, the Holders of Securities
covered by any Shelf Registration Statement and any Exchanging Dealer under any
Exchange Offer Registration Statement that has provided in writing to the
Company a telephone or facsimile number and address for notices, and, if
requested by any Representatives or any such Holder or Exchanging Dealer, shall
confirm such advice in writing (which notice pursuant to clauses (ii) through
(v) hereof shall be accompanied by an instruction to suspend the use of the
Prospectus until the Company shall have remedied the basis for such suspension):

(i) when a Registration Statement and any amendment thereto has been filed with
the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;

(ii) of any request by the Commission for any amendment or supplement to the
Registration Statement or the Prospectus or for additional information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the institution or threatening of
any proceeding for that purpose;

(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the securities included therein for sale in
any jurisdiction or the institution or threatening of any proceeding for such
purpose; and

(v) of the happening of any event that requires any change in the Registration
Statement or the Prospectus so that, as of such date, they (A) do not contain
any untrue statement of a material fact and (B) do not omit to state a material
fact required to be stated therein or necessary to make the statements therein
(in the case of the Prospectus, in the light of the circumstances under which
they were made) not misleading.

Each such Holder agrees by its acquisition of such Securities to be sold by such
Holder, that upon being so advised by the Company of any event described in
clause (iii) of this Section 4(c), such Holder will forthwith discontinue
disposition of such Securities under such Registration Statement or Prospectus,
until such Holder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 4(c) hereof, or until it is advised in
writing by the Company that the use of the applicable Prospectus may be resumed.

d. The Company shall use its commercially reasonable efforts to prevent the
issuance of any order suspending the effectiveness of any Registration Statement
or the qualification of the securities therein for sale in any jurisdiction and,
if issued, to obtain as soon as possible the withdrawal thereof.

e. The Company shall furnish to each Holder of Securities covered by any Shelf
Registration Statement, without charge, at least one copy of such Shelf
Registration Statement and any post-effective amendment thereto, including all
material incorporated therein by reference, and, if the Holder so requests in
writing, all material incorporated by reference therein and all exhibits thereto
(including exhibits incorporated by reference therein, if any).

 

-9-



--------------------------------------------------------------------------------

f. The Company shall, during the Shelf Registration Period, deliver to each
Holder of Securities covered by any Shelf Registration Statement, without
charge, as many copies of the Prospectus (including the Preliminary Prospectus)
included in such Shelf Registration Statement and any amendment or supplement
thereto as such Holder may reasonably request. The Company consents to the use
of the Prospectus or any amendment or supplement thereto by each of the selling
Holders of Securities in connection with the offering and sale of Securities
covered by the Prospectus, or any amendment or supplement thereto, included in
the Shelf Registration Statement.

g. The Company shall furnish to each Exchanging Dealer which so requests,
without charge, at least one (1) copy of the Exchange Offer Registration
Statement and any post-effective amendment thereto, including all material
incorporated by reference therein, and, if the Exchanging Dealer so requests in
writing, all exhibits thereto (including exhibits incorporated by reference
therein, if any).

h. The Company shall promptly deliver to each Initial Purchaser, each Exchanging
Dealer and each other person required to deliver a Prospectus during the
Exchange Offer Registration Period, without charge, as many copies of the
Prospectus included in such Exchange Offer Registration Statement and any
amendment or supplement thereto as any such person may reasonably request. The
Company consents to the use of the Prospectus or any amendment or supplement
thereto by any Initial Purchaser, any Exchanging Dealer and any such other
person that may be required to deliver a Prospectus following the Registered
Exchange Offer in connection with the offering and sale of the New Securities
covered by the Prospectus, or any amendment or supplement thereto, included in
the Exchange Offer Registration Statement.

i. Prior to the Registered Exchange Offer or any other offering of Securities
pursuant to any Registration Statement, the Company shall arrange, if necessary,
for the qualification of the Securities or the New Securities for sale under the
laws of such jurisdictions as any Holder shall reasonably request in writing by
the time of the applicable Registration Statement is declared effective and
shall maintain such qualification in effect so long as required; provided that
in no event shall the Company be obligated to qualify to do business in any
jurisdiction where they are not then so qualified or to take any action that
would subject them to service of process in suits, other than those arising out
of the Initial Placement, or to taxation in any jurisdiction where they are not
then so subject.

j. The Company shall cooperate with the Holders of Securities to facilitate the
timely preparation and delivery of certificates representing New Securities or
Securities to be issued or sold pursuant to any Registration Statement free of
any restrictive legends and in such denominations and registered in such names
as Holders may request in writing at least three Business Days prior to sales of
Securities pursuant to such Registration Statement.

k. (i) Upon the occurrence of any event contemplated by subsections (c)(ii)
through (v) above, the Company shall as soon as practicable (or within the time
period provided for by clause (ii) hereof, if applicable) use its commercially
reasonable efforts to prepare a post-effective amendment to the Registration
Statement or an amendment or supplement to the related Prospectus or file any
other required document so that, as thereafter

 

-10-



--------------------------------------------------------------------------------

delivered to Initial Purchasers of the Securities included therein, the
Prospectus will not include any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. In such circumstances, the period of effectiveness of the
Exchange Offer Registration Statement provided for in Section 2 hereof shall be
extended by the number of days from and including the date of the giving of a
notice of suspension pursuant to Section 4(c) hereof to and including the date
when the Initial Purchasers, the known Holders of the Securities and any known
Exchanging Dealer shall have received such amended or supplemented Prospectus
pursuant to this Section.

(ii) Upon the occurrence or existence of any pending corporate development or
any other material event that, in the reasonable judgment of the Company, makes
it appropriate to suspend the availability of a Shelf Registration Statement and
the related Prospectus, the Company shall give notice (without notice of the
nature or details of such events) to the Holders that the availability of the
Shelf Registration is suspended and, upon actual receipt of any such notice,
each Holder agrees not to sell any Registrable Securities or New Securities, as
applicable, pursuant to the Shelf Registration until such Holder’s receipt of
copies of the supplemented or amended Prospectus provided for in Section 3(i)
hereof, or until it is advised in writing by the Company that the Prospectus may
be used, and has received copies of any additional or supplemental filings that
are incorporated or deemed incorporated by reference in such Prospectus. The
period during which the availability of the Shelf Registration and any
Prospectus is suspended (the “Deferral Period”) shall not exceed 45 days in any
three-month period or 120 days in any twelve-month period.

l. The Company shall use its commercially reasonable efforts to provide, not
later than the effective date of any Registration Statement, a CUSIP number for
the Securities or New Securities, as the case may be, registered under such
Registration Statement and provide the Trustee with printed certificates for
such Securities or New Securities, in a form eligible for deposit with The
Depository Trust Company.

m. The Company shall comply with all applicable rules and regulations of the
Commission and shall make generally available to their security holders an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act as soon as practicable after the effective date of the applicable
Registration Statement.

n. The Company shall cause the Indenture to be qualified under the Trust
Indenture Act in a timely manner.

o. The Company may require each Holder of securities to be sold pursuant to any
Shelf Registration Statement to furnish to the Company in writing such
information regarding the Holder and the distribution of such Securities as the
Company may from time to time reasonably require for inclusion in such
Registration Statement. The Company may exclude from such Shelf Registration
Statement the Securities of any Holder that unreasonably fails to furnish such
information within a reasonable time after receiving such request. Each Holder
further agrees that neither such Holder nor any underwriter participating in any
disposition pursuant to any Shelf Registration Statement on such Holder’s
behalf, will make any offer relating to the Securities to be sold pursuant to
such Shelf Registration Statement that

 

-11-



--------------------------------------------------------------------------------

would constitute an issuer free writing prospectus (as defined in Rule 433 under
the Securities Act) or that would otherwise constitute a “free writing
prospectus” (as defined in Rule 405 under the Securities Act) required to be
filed by the Company with the Commission or retained by the Company under Rule
433 of the Securities Act, unless it has obtained the prior written consent of
the Company (and except as otherwise provided in any underwriting agreement
entered into by the Company and any such underwriter).

p. In the case of any Shelf Registration Statement, the Company shall enter into
customary agreements (including, if reasonably requested, an underwriting
agreement in customary form) and take all other customary and appropriate
actions in order to expedite or facilitate the registration or the disposition
of the Securities, and in connection therewith, if an underwriting agreement is
entered into, cause the same to contain indemnification provisions and
procedures substantially equivalent to those set forth in Section 6 hereof.

q. In the case of any Shelf Registration Statement, the Company shall:

(i) make reasonably available for inspection by the Holders of Securities to be
registered thereunder, any underwriter participating in any disposition pursuant
to such Registration Statement, and any attorney or accountant retained by the
Holders or any such underwriter (each an “Inspector”) all relevant financial and
other records and pertinent corporate documents of the Company and their
subsidiaries;

(ii) cause the Company’s officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the Holders
or any such underwriter, attorney or accountant in connection with any such
Registration Statement as is customary for similar due diligence examinations;
provided, however, that such Inspector shall first agree in writing with the
Company that any information that is nonpublic at the time of delivery of such
information shall be kept confidential by such Inspector, unless such disclosure
is made in connection with a court proceeding or required by law, or such
information becomes available to the public generally or through a third party
without an accompanying obligation of confidentiality;

(iii) make, at customary times, such representations and warranties to the
Holders of Securities registered thereunder and the underwriters, if any, in
form, substance and scope as are customarily made by issuers to underwriters in
similar underwritten offerings and covering matters as may be reasonably
requested by them;

(iv) obtain, at customary times, opinions of counsel to the Company and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the Managing Underwriters, if any) addressed to each
selling Holder and the underwriters, if any, covering such matters as are
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such Holders and underwriters;

(v) obtain, at customary times, “comfort” letters and updates thereof from the
independent certified public accountants of the Company (and, if necessary, any
other independent certified public accountants of any subsidiary of the Company
or of any business acquired by the Company for which financial statements and
financial data are, or are required to be,

 

-12-



--------------------------------------------------------------------------------

included in the Registration Statement), addressed to the underwriters, if any,
and use commercially reasonable efforts to have such letter addressed to each
selling Holder of Securities registered thereunder in customary form and
covering matters of the type customarily covered in “comfort” letters in
connection with similar underwritten offerings; and

(vi) deliver, at customary times, such documents and certificates as may be
reasonably requested by the Majority Holders or the Managing Underwriters, if
any, including those to evidence compliance with Section 4(k) and with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Company.

r. In the case of any Exchange Offer Registration Statement, the Company shall,
if reasonably requested by an Initial Purchaser or a broker-dealer that holds
Securities that were acquired as a result of market making or other trading
activities:

(i) make reasonably available for inspection by the requesting party, and any
Inspector retained by the requesting party, all relevant financial and other
records, pertinent corporate documents and properties of the Company and their
subsidiaries;

(ii) cause each of the Company’s officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the
requesting party or any such Inspector in connection with any such Registration
Statement as is customary for similar due diligence examinations; provided,
however, that such Inspector shall first agree in writing with the Company that
any information that is nonpublic at the time of delivery of such information
shall be kept confidential by such Inspector, unless such disclosure is made in
connection with a court proceeding or required by law, or such information
becomes available to the public generally or through a third party without an
accompanying obligation of confidentiality;

(iii) make, at customary times, such representations and warranties to the
requesting party, in form, substance and scope as are customarily made by
issuers to underwriters in similar underwritten offerings and covering matters
as may be reasonably requested by them;

(iv) obtain, at customary times, opinions of counsel to the Company and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the requesting party), addressed to the requesting
party, covering such matters as are customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
the requesting party or its counsel;

(v) obtain, at customary times, “comfort” letters and updates thereof from the
independent certified public accountants of the Company (and, if necessary, any
other independent certified public accountants of any subsidiary of the Company
or of any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to the underwriters, if any, and use commercially
reasonable efforts to have such letter addressed to the requesting party, in
customary form and covering matters of the type customarily covered in “comfort”
letters in connection with similar underwritten offerings, or if reasonably
requested by the requesting party in lieu of a “comfort” letter, an agreed-upon
procedures letter under Statement on Auditing Standards No. 35, covering matters
requested by the requesting party; and

 

-13-



--------------------------------------------------------------------------------

(vi) deliver, at customary times, such documents and certificates as may be
reasonably requested by the requesting party or its counsel, including those to
evidence compliance with Section 4(k) and with conditions customarily contained
in underwriting agreements.

s. If a Registered Exchange Offer is to be consummated, upon delivery of the
Securities by Holders to the Company (or to such other person as directed by the
Company) in exchange for the applicable New Securities, the Company shall mark,
or cause to be marked, on the Securities so exchanged that such Securities are
being cancelled in exchange for the applicable New Securities. In no event shall
the Securities be marked as paid or otherwise satisfied.

t. The Company shall use its commercially reasonable efforts if the Securities
have been rated prior to the initial sale of such Securities, to confirm such
ratings will apply to the Securities or the applicable New Securities, as the
case may be, covered by a Registration Statement.

u. In the event that any broker-dealer shall underwrite any Securities or
participate as a member of an underwriting syndicate or selling group or “assist
in the distribution” (within the meaning of the FINRA Rules) thereof, whether as
a Holder of such Securities or as an underwriter, a placement or sales agent or
a broker or dealer in respect thereof, or otherwise, the Company shall assist
such broker-dealer in complying with FINRA Rules.

v. The Company shall use its commercially reasonable efforts to take all other
steps necessary to effect the registration of the Securities or the New
Securities, as the case may be, covered by a Registration Statement.

5. Registration Expenses. The Company shall bear all expenses incurred in
connection with the performance of their obligations under Sections 2, 3 and 4
hereof and, in the event of any Shelf Registration Statement, will reimburse the
Holders for the reasonable fees and disbursements of one firm or counsel (which
shall initially be Cahill Gordon & Reindel LLP, but which may be another
nationally recognized law firm experienced in securities matters designated by
the Majority Holders) to act as counsel for the Holders in connection therewith,
and, in the case of any Exchange Offer Registration Statement, will reimburse
the Initial Purchasers for the reasonable fees and disbursements of one such
firm or counsel acting in connection therewith, in each case up to a maximum of
$25,000. For the avoidance of doubt, each Holder shall pay all underwriting
discounts and commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Securities or any New Securities.

6. Indemnification and Contribution.

a. The Company agrees to indemnify and hold harmless each Holder of Securities
or New Securities, as the case may be, covered by any Registration Statement,
each Initial Purchaser and each Affiliate thereof and, with respect to any
Prospectus delivery as contemplated in Section 4(h) hereof, each Exchanging
Dealer, the directors, officers, employees, Affiliates and agents of each such
Holder, Initial Purchaser or Exchanging Dealer and each person who controls any
such Holder, Initial Purchaser or Exchanging Dealer within the meaning

 

-14-



--------------------------------------------------------------------------------

of either the Securities Act or the Exchange Act against any and all losses,
claims, damages or liabilities, joint or several, to which they or any of them
may become subject under the Securities Act, the Exchange Act or other federal
or state statutory law or regulation, at common law or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in any Registration Statement as originally filed
or in any amendment thereof, or in any preliminary Prospectus or the Prospectus,
or in any amendment thereof or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any preliminary Prospectus or the Prospectus, in the light of the circumstances
under which they were made) not misleading, and agree to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of the party claiming indemnification specifically for inclusion therein.
This indemnity agreement shall be in addition to any liability the Company may
otherwise have.

b. Each Holder of securities covered by a Registration Statement (including each
Initial Purchaser that is a Holder, in such capacity) severally and not jointly
agrees to indemnify and hold harmless the Company, each of their respective
directors and officers and each person who controls the Company within the
meaning of either the Securities Act or the Exchange Act, to the same extent as
the foregoing indemnity from the Company to each such Holder, but only with
reference to written information relating to such Holder furnished to the
Company by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity. This indemnity agreement shall
be in addition to any liability any such Holder may otherwise have.

c. Promptly after receipt by an indemnified party under this Section 6 or notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under this Section,
notify the indemnifying party in writing of the commencement thereof; but the
failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local

 

-15-



--------------------------------------------------------------------------------

counsel), and the indemnifying party shall bear the reasonable fees, costs and
expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest; (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party; (iii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of the institution of such action;
or (iv) the indemnifying party shall authorize in writing the indemnified party
to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include any
statement as to or any finding of fault, culpability or a failure to act by or
on behalf of any indemnified party.

d. In the event that the indemnity provided in paragraph (a) or (b) of this
Section is unavailable to or insufficient to hold harmless an indemnified party
for any reason, then the Company, on the one hand, and the Holders severally
agree to contribute to the aggregate losses, claims, damages and liabilities
(including legal or other expenses reasonably incurred in connection with
investigating or defending any loss, claim, liability, damage or action)
(collectively “Losses”) to which such indemnified party may be subject (i) in
such proportion as is appropriate to reflect the relative benefits received by
such indemnifying party, on the one hand, and such indemnified party, on the
other hand, from the Initial Placement and the Registration Statement which
resulted in such Losses or (ii) if the allocation provided by clause 6(d)(i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause 6(d)(i) above
but also the relative fault of the Company on the one hand and of the Initial
Purchasers on the other hand in connection with the statements or omissions that
resulted in such Losses, as well as any other relevant equitable considerations;
provided, however, that in no case shall any Initial Purchaser be responsible,
in the aggregate, for any amount in excess of the purchase discount or
commission applicable to such Security, or in the case of a New Security,
applicable to the Security that was exchangeable into such New Security, as set
forth in the Final Memorandum, nor shall any underwriter be responsible for any
amount in excess of the underwriting discount or commission applicable to the
securities purchased by such underwriter under the Registration Statement which
resulted in such Losses. If the allocation provided by the immediately preceding
sentence is unavailable for any reason, the indemnifying party and the
indemnified party shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. Benefits received
by the Company shall be deemed to be equal to the total net proceeds from the
Initial Placement (before deducting expenses) as set forth in the Final
Memorandum. Benefits received by the Initial Purchasers shall be deemed to be
equal to the total purchase discounts and commissions as set forth on the cover
page of the Final Memorandum, and benefits

 

-16-



--------------------------------------------------------------------------------

received by any other Holders shall be deemed to be equal to the value of
receiving Securities or New Securities, as applicable, registered under the
Securities Act. Benefits received by any underwriter shall be deemed to be equal
to the total underwriting discounts and commissions, as set forth on the cover
page of the Prospectus forming a part of the Registration Statement which
resulted in such Losses. Relative fault shall be determined by reference to,
among other things, whether any untrue or any alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information provided by the indemnifying party, on the one hand, or by the
indemnified party, on the other hand, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The parties agree that it would not be just
and equitable if contribution were determined by pro rata allocation (even if
the Holders were treated as one entity for such purpose) or any other method of
allocation which does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section, each
person who controls a Holder within the meaning of either the Securities Act or
the Exchange Act and each director, officer, employee and agent of such Holder
shall have the same rights to contribution as such Holder, and each person who
controls the Company within the meaning of either the Securities Act or the
Exchange Act, each officer of the Company and each director of the Company shall
have the same rights to contribution as the Company, subject in each case to the
applicable terms and conditions of this paragraph (d). The Initial Purchasers’
obligations to contribute pursuant to this Section 8 are several in proportion
to their respective purchase obligations hereunder and not joint.

e. The provisions of this Section will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any of the indemnified persons referred to in this Section 6, and
will survive the sale by a Holder of securities covered by a Registration
Statement.

7. Underwritten Registrations.

a. If any of the Securities or New Securities, as the case may be, covered by
any Shelf Registration Statement are to be sold in an underwritten offering, the
Managing Underwriters shall be selected by the Majority Holders of the
Securities and will be reasonably acceptable to the Company.

b. No person may participate in any underwritten offering pursuant to any Shelf
Registration Statement, unless such person (i) agrees to sell such person’s
Securities or New Securities, as the case may be, on the basis reasonably
provided in any underwriting arrangements approved by the persons entitled
hereunder to approve such arrangements; and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

8. Registration Defaults. If any of the following events shall occur, then the
Company shall pay liquidated damages (the “Registration Default Damages”) to the
Holders of the Securities in respect of the Securities as follows:

 

-17-



--------------------------------------------------------------------------------

a. if any Registration Statement required by this Agreement is not filed with
the Commission on or prior to the date specified for such filing in this
Agreement, then Registration Default Damages shall accrue on the applicable
Registrable Securities at a rate of .25% per annum for the first 60 days from
and including such specified date and .50% per annum thereafter;

b. if any Registration Statement required by this Agreement is not declared
effective by the Commission on or prior to the date by which commercially
reasonable efforts are to be used to cause such effectiveness under this
Agreement, then commencing on the day after such specified date, Registration
Default Damages shall accrue on the applicable Registrable Securities at a rate
of .25% per annum for the first 60 days from and including such specified date
and .50% per annum thereafter; or

c. if any Registration Statement required by this Agreement has been declared
effective but ceases to be effective at any time at which it is required to be
effective under this Agreement, then commencing on the day the Registration
Statement ceases to be effective, Registration Default Damages shall accrue on
the applicable Registrable Securities at a rate of .25% per annum for the first
60 days from and including such date on which the Registration Statement ceases
to be effective and .50% per annum thereafter,

provided, however, that (1) upon the filing of the Registration Statement (in
the case of paragraph (a) above), (2) upon the effectiveness of the Registration
Statement (in the case of paragraph (b) above), or (3) upon the effectiveness of
the Registration Statement which had ceased to remain effective (in the case of
paragraph (c) above), Registration Default Damages shall cease to accrue and the
interest rate shall revert to the original rate.

9. No Inconsistent Agreements. The Company has not entered into, and agree not
to enter into, any agreement with respect to its securities that is inconsistent
with the rights granted to the Holders herein or that otherwise conflicts with
the provisions hereof.

10. Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has agreed and has obtained the written consent of Holders of
at least a majority in aggregate principal amount of the outstanding Registrable
Securities affected by such amendment, modification, supplement, waiver or
consent; provided, that no amendment, modification, supplement, waiver or
consent to any departure from the provisions of Section 8 hereof shall be
effective as against any Holder unless consented to in writing by such Holder;
and provided, further, that the provisions of this Section 10 may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions of this Section 10 may not be given, unless the Company has
obtained the written consent of the Representatives.

11. Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail,
telecopier or air courier guaranteeing overnight delivery:

 

-18-



--------------------------------------------------------------------------------

a. if to a Holder, at the most current address given by such Holder to the
Company in accordance with the provisions of this Section 11, which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Registrar under the Indenture;

b. if to the Representatives, initially at its address or addresses set forth in
the Purchase Agreement; and

c. if to the Company, initially at its address set forth in the Purchase
Agreement.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; two Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if telecopied; and on the next Business Day if timely delivered to
an air courier guaranteeing overnight delivery.

The Initial Purchasers or the Company by notice to the other parties may
designate additional or different addresses for subsequent notices or
communications.

12. Remedies. Each Holder, in addition to being entitled to exercise all rights
provided to it herein, in the Indenture or in the Purchase Agreement or granted
by law, including recovery of liquidated or other damages, will be entitled to
specific performance of its rights under this Agreement. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by them of the provisions of this Agreement and hereby agree
to waive in any action for specific performance the defense that a remedy at law
would be adequate.

13. Successors. This Agreement shall inure to the benefit of and be binding upon
the parties hereto, their respective successors and assigns, including, without
the need for an express assignment or any consent by the Company thereto,
subsequent Holders of Securities and the New Securities, and the indemnified
persons referred to in Section 6 hereof; provided that nothing herein shall be
deemed to permit any assignment, transfer or other disposition of Registrable
Securities in violation of the terms of the Purchase Agreement or the Indenture.
The Company hereby agrees to extend the benefits of this Agreement to any Holder
of Securities and the New Securities, and any such Holder may specifically
enforce the provisions of this Agreement as if an original party hereto.

14. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

15. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

16. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York. The parties hereto each hereby
waive any right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Agreement.

 

-19-



--------------------------------------------------------------------------------

17. Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

18. Securities Held by the Company, etc. Whenever the consent or approval of
Holders of a specified percentage of principal amount of Securities or New
Securities is required hereunder, Securities or New Securities, as applicable,
held by the Company or its Affiliates (other than subsequent Holders of
Securities or New Securities if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such Securities or New
Securities) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.

 

-20-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Company and the Initial Purchasers.

 

Very truly yours, AIRCASTLE LIMITED

 

By:  

/s/ David Walton

  Name: David Walton  

Title: Chief Operating Officer, General Counsel and Secretary

The foregoing Agreement is hereby confirmed

and accepted as of the date first above written.

 

J.P. MORGAN SECURITIES LLC

      As Representative of the Initial Purchasers   By:  

/s/ Andreas Pierroutsakos

    Name: Andreas Pierroutsakos     Title: Vice President  

CITIGROUP GLOBAL MARKETS INC.

    As Representative of the Initial Purchasers   By:  

/s/ Matthew Burke

    Name: Matthew Burke     Title: Director  

GOLDMAN, SACHS & CO.

    As Representative of the Initial Purchasers   By:  

/s/ Michael Hickey

    Name: Michael Hickey     Title: Vice President  

RBC CAPITAL MARKETS, LLC

    As Representative of the Initial Purchasers   By:  

/s/ David B. Capaldi

    Name: David B. Capaldi     Title: Managing Director  

 

-21-



--------------------------------------------------------------------------------

ANNEX A

Each broker-dealer that receives New Securities for its own account pursuant to
any Registered Exchange Offer must acknowledge that it will deliver a prospectus
in connection with any resale of such New Securities. The Letter of Transmittal
states that by so acknowledging and by delivering a Prospectus, a broker-dealer
will not be deemed to admit that it is an “underwriter” within the meaning of
the Securities Act. This Prospectus, as it may be amended or supplemented from
time to time, may be used by a broker-dealer in connection with resales of New
Securities received in exchange for Securities where such Securities were
acquired by such broker-dealer as a result of market-making activities or other
trading activities. The Company has agreed that, starting on the expiration date
and ending on the close of business 180 days after the expiration date, they
will make this Prospectus available to any broker-dealer for use in connection
with any such resale. See “Plan of Distribution”.

 

A-1



--------------------------------------------------------------------------------

ANNEX B

Each broker-dealer that receives New Securities for its own account in exchange
for Securities, where such Securities were acquired by such broker-dealer as a
result of market-making activities or other trading activities, must acknowledge
that it will deliver a Prospectus in connection with any resale of such New
Securities. See “Plan of Distribution”.

 

B-1



--------------------------------------------------------------------------------

ANNEX C

PLAN OF DISTRIBUTION

Each broker-dealer that receives New Securities for its own account pursuant to
the Registered Exchange Offer must acknowledge that it will deliver a prospectus
in connection with any resale of such New Securities. This Prospectus, as it may
be amended or supplemented from time to time, may be used by a broker-dealer in
connection with resales of New Securities received in exchange for Securities
where such Securities were acquired as a result of market-making activities or
other trading activities. The Company has agreed that, starting on the
expiration date and ending on the close of business 180 days after the
expiration date, they will make this Prospectus, as amended or supplemented,
available to any broker-dealer for use in connection with any such resale. In
addition, until                     ,                     , all dealers
effecting transactions in the New Securities may be required to deliver a
Prospectus.

The Company will not receive any proceeds from any sale of New Securities by
broker-dealers. New Securities received by broker-dealers for their own account
pursuant to any Registered Exchange Offer may be sold from time to time in one
or more transactions in the over-the-counter market, in negotiated transactions,
through the writing of options on the New Securities or a combination of such
methods of resale, at market prices prevailing at the time of resale, at prices
related to such prevailing market prices or negotiated prices. Any such resale
may be made directly to purchasers or to or through brokers or dealers who may
receive compensation in the form of commissions or concessions from any such
broker-dealer and/or the purchasers of any such New Securities. Any
broker-dealer that resells New Securities that were received by it for its own
account pursuant to any Registered Exchange Offer and any broker or dealer that
participates in a distribution of such New Securities may be deemed to be an
“underwriter” within the meaning of the Securities Act and any profit of any
such resale of New Securities and any commissions or concessions received by any
such persons may be deemed to be underwriting compensation under the Securities
Act. The Letter of Transmittal states that by acknowledging that it will deliver
and by delivering a Prospectus, a broker-dealer will not be deemed to admit that
it is an “underwriter” within the meaning of the Securities Act.

For a period of 180 days after the expiration date, the Company will promptly
send additional copies of this Prospectus and any amendment or supplement to
this Prospectus to any broker-dealer that requests such documents in the Letter
of Transmittal. The Company has agreed to pay all expenses incident to the
Registered Exchange Offer (including the expenses of one counsel for the holder
of the Securities) other than commissions or concessions of any brokers or
dealers and will indemnify the holders of the Securities (including any
broker-dealers) against certain liabilities, including liabilities under the
Securities Act.

 

C-1



--------------------------------------------------------------------------------

ANNEX D

 

1. PLEASE FILL IN YOUR NAME AND ADDRESS BELOW IF YOU ARE A BROKER-DEALER AND
WISH TO RECEIVE 10 ADDITIONAL COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY
AMENDMENTS OR SUPPLEMENTS THERETO.

 

  Name:    

 

    Address:    

 

   

 

   

 

 

 

2. If the undersigned is not a broker-dealer, the undersigned represents that it
acquired the New Securities in the ordinary course of its business, it is not
engaged in, and does not intend to engage in, a distribution of New Securities
and it has no arrangements or understandings with any person to participate in a
distribution of the New Securities. If the undersigned is a broker-dealer that
will receive New Securities for its own account in exchange for Securities, it
represents that the Securities to be exchanged for New Securities were acquired
by it as a result of market-making activities or other trading activities and
acknowledges that it will deliver a Prospectus in connection with any resale of
such New Securities; however, by so acknowledging and by delivering a
Prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.